

115 HR 6874 IH: Measuring Real Income Growth Act of 2018
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6874IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2018Mrs. Carolyn B. Maloney of New York (for herself, Mr. Beyer, Mr. Delaney, Ms. Adams, Mr. Takano, Mr. Meeks, Ms. Schakowsky, Mr. Foster, Ms. Clarke of New York, Ms. Wasserman Schultz, Ms. Jackson Lee, Mrs. Dingell, Ms. Norton, Mr. Khanna, Mr. Crist, Mr. Veasey, Mr. Blumenauer, Mr. Smith of Washington, and Mr. Levin) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require the Bureau of Economic Analysis of the Department of Commerce to provide estimates
			 relating to the distribution of aggregate economic growth across specific
			 percentile groups of income.
	
 1.Short titleThis Act may be cited as the Measuring Real Income Growth Act of 2018. 2.FindingsCongress finds the following:
 (1)Economic inequality in the United States has increased dramatically during the 4 decades preceding the date of enactment of this Act, with fewer households taking home a larger share of the national income.
 (2)While growth was once distributed relatively evenly across all individuals in the United States, research shows that economic gains are increasingly enjoyed by the most affluent. By contrast, the majority of individuals in the United States have seen income and wage growth significantly below what is suggested by national measures of output and income.
 (3)The Bureau of Economic Analysis of the Department of Commerce (referred to in this section as BEA) reports annual and quarterly estimates of gross domestic product (referred to in this section as GDP) in the United States. These estimates are important measures of the overall size and health of the economy of the United States but do not describe how economic gains are distributed across the population of the United States.
 (4)In a country of 325,000,000 individuals, top-line GDP numbers do not capture the full range of household economic experiences and may be misleading. The real GDP grew more than 3 percent annually between 2003 and 2005, but the average income for half of all individuals in the United States fell during that period.
 (5)Disaggregating economic growth by income groups will provide a more complete picture of how families in the United States are faring across all rungs of the economic ladder and whether economic growth is benefiting all individuals in the United States.
 (6)Recent academic estimates of distributional growth show how much of the economic gains during the 40 years preceding the date of enactment of this Act have accrued to the top of the income distribution. Between 1980 and 2014, the average income of the top 1 percent of the income distribution grew 5 times as much as the average income of the bottom 90 percent of the income distribution and more than 9 times as much as the average income of the bottom half.
 (7)Official and timely estimates of distributional growth from BEA, reported alongside top-line GDP numbers, would enable Congress to better evaluate economic policies that impact every individual in the United States.
 (8)Efforts to address slow wage growth, stagnant incomes, and growing economic inequality require broadening the focus beyond GDP and obtaining metrics that better correspond to the experiences of all families in the United States.
			3.Estimates of aggregate economic growth across income groups
 (a)DefinitionsIn this section: (1)BureauThe term Bureau means the Bureau of Economic Analysis of the Department of Commerce.
 (2)Gross domestic product analysisThe term gross domestic product analysis— (A)means a quarterly or annual analysis conducted by the Bureau with respect to the gross domestic product of the United States; and
 (B)includes a revision prepared by the Bureau of an analysis described in subparagraph (A). (3)Recent estimateThe term recent estimate means the most recent estimate described in subsection (b) that is available on the date on which the gross domestic product analysis with which the estimate is to be included is conducted.
 (b)Inclusion in reportsBeginning in 2020, in each gross domestic product analysis conducted by the Bureau, the Bureau shall include a recent estimate of, with respect to specific percentile groups of income, the total amount that was added to the economy of the United States during the period to which the recent estimate pertains, including in—
 (1)each of the 10 deciles of income; and (2)the highest 1 percent of income.
 (c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Commerce such sums as are necessary to carry out this section.
			